Citation Nr: 1643432	
Decision Date: 11/15/16    Archive Date: 12/01/16

DOCKET NO.  12-05 088A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for tinnitus. 

2. Entitlement to service connection for obstructive sleep apnea, to include as secondary to posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Southeast Texas Soldiers Advocate, Barbara R. Lincoln, Agent


WITNESS AT HEARING ON APPEAL

Appellant 



ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1967 to May 1969, with service in the Republic of Vietnam from September 1967 to September 1968.   

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2010 and August 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In November 2015, the Veteran testified at a videoconference hearing.  A transcript of the hearing has been associated with the Veteran's claims folder.  Unfortunately, the judge who conducted that hearing is no longer at the Board.  In August 2016, the Board sent the Veteran a letter informing him of this and asking him if he wished to attend another hearing before a Veterans Law Judge who would render a determination in his case.  He replied that he wanted to appear at another videoconference hearing.  As such, a hearing should be scheduled. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing.  Once scheduled, the RO must inform the Veteran and his agent of the date and time of the scheduled hearing.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




